Appeal from a decision of the Workers’ Compensation Board, filed January 31, 1977. Claimant was injured on October 4, 1957 and was adjudged to be permanently totally disabled. Sometime in 1966 he moved to a private home and came under the care of a Mrs. Innis, a registered nurse, who cared for him on a 24-hour a day basis, seven days a week. After a hearing the referee directed the carrier to pay claimant $85 per day from July 13, 1974 "for room and board and nursing services”. This determination was modified by the board to provide that "the carrier is to pay the sum of $94.00 per day for nursing services only directly to the claimant.” Appellants contend there is not substantial evidence to support the board’s findings as to the type of nursing services required and the reasonable value of the services provided. Appellants further contend that the money is being used for living expenses. There was testimony at the hearing to the effect that claimant requires constant nursing care on a 24-hour a day basis; that three shifts of nurses are required per day; that two of these shifts should be by registered nurses; that registered nurses are paid $38 per shift; that claimant requires the services of a practical nurse on the third shift or someone qualified to render similar services; and that it would not be in the best interest of claimant to be placed in a nursing home. Considering the record in its entirety, we are of the view that there is substantial evidence to support the board’s determination. The determination should be affirmed. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Sweeney, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.